DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on continuing application filed. See below.
	
    PNG
    media_image1.png
    87
    631
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the communication filed on September 15th 2020. Claims 1-14 are allowed.

Response to Arguments
5.	The double patenting rejection has been withdrawn in view of terminal disclaimer filed on 9/15/2020 and approved on 3/5/2021.

Allowable Subject Matter
6.	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts for record, in particular, Solhusvik et al and Silverbrook et al do not disclosed, with respect to the Independent claims 1, 5 and 10, in combination of with the other claimed limitations, one or more analog-to-digital converters having a first dynamic range and a second dynamic range; one or more timing and control circuits coupled to the pixel array, said one or more output circuits, said one or more analog-to-digital converters or a combination thereof, wherein said one or more timing and control circuits are arranged to: capture, by the pixel array, a structured-light image formed on a common image plane during a first frame period by applying first reset signals to the pixel array to reset rows of pixels of the pixel array, exposing the rows of pixels of the pixel array to first illumination from a structured light source to cause first analog signals from the rows of pixels and converting the first analog signals from the rows of pixels of the pixel array into first digital outputs for the structured-light image using one or more analog-to-digital converters. Solhusvik et al disclosed, image sensor for running online tests of an image sensors signal chain (Solhusvik: ¶s 2, 24, 25). Similarly, Silverbrook et al disclosed, sensing device for sensing coded data disposed on a surface and generating integrated data based on the sensed coded data (Silverbrook: ¶s 14, 273, 328). Accordingly, claims 2-4, 6-9, 11-14 are allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        Monday, May 3, 2021